MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                  Jan 30 2020, 9:06 am
court except for the purpose of establishing
the defense of res judicata, collateral                                         CLERK
                                                                            Indiana Supreme Court
                                                                               Court of Appeals
estoppel, or the law of the case.                                                and Tax Court




ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Helen L. Newman                                           Curtis T. Hill, Jr.
J. Everett Newman III                                     Attorney General of Indiana
Albion, Indiana
                                                          Robert J. Henke
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of Parent-                             January 30, 2020
Child Relationship of:                                    Court of Appeals Case No.
                                                          19A-JT-1773
J.I. & K.I. (Minor Children)
                                                          Appeal from the
         and                                              Kosciusko Superior Court
B.W. (Mother),                                            The Honorable
Appellant-Respondent,                                     David C. Cates, Judge
                                                          Trial Court Cause Nos.
        v.                                                43D01-1901-JT-20, 43D01-1901-
                                                          JT-21
The Indiana Department of
Child Services,
Appellee-Petitioner.



Altice, Judge.
Court of Appeals of Indiana | Memorandum Decision 19A-JT-1773 | January 30, 2020                    Page 1 of 22
                                               Case Summary
[1]   B.W. (Mother) appeals from the involuntary termination of her parental rights

      to her two minor children, J.I. and K.I. (collectively, the Children). She

      challenges the sufficiency of the evidence supporting the termination order. 1


[2]   We affirm.


                                     Facts & Procedural History
[3]   Mother and B.I. (Father) are the biological parents of brothers J.I. and K.I.

      born in 2009 and 2013, respectively. On February 7, 2017, DCS received a

      report of neglect of the Children, who were residing with Mother, stating that

      Mother was using illegal drugs, had outstanding arrest warrants, and had left

      the Children with a friend stating that she “was not sure” how long she would

      be gone. Appellant’s Appendix Vol. II at 198. J.I. had told the reporting source

      that Mother was smoking a white substance in a glass pipe “every day,” and

      Mother punches the Children when she gets mad. Id. at 72.


[4]   The Children were placed with Father, but he returned them to Mother’s home

      on February 12. After receiving a call that the Children were back with

      Mother, DCS, on February 13, visited Mother’s home, along with a law

      enforcement officer due to the outstanding warrants. J.I. told DCS that Mother

      kept a glass smoking device and “whitish-orange powder” in a bag in her




      1
       Father’s parental rights also were terminated but he does not participate in this appeal. Accordingly, we
      will focus on the facts related to Mother.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1773 | January 30, 2020                 Page 2 of 22
      bedroom. Id. at 199. DCS asked to drug screen Mother and she refused.

      Mother was arrested, and the Children were removed to protective custody.

      The next day, DCS filed a Child in Need of Services (CHINS) petition. In

      March 2017, the court appointed CASA Brian Erne.


[5]   The Children returned to reside with Father, but, on April 25, 2017, DCS

      removed them from Father “due to the lack of stability and safety for the

      [C]hildren,” including concerns of drug use and or dealing. Id. After removal

      from Father’s care in April 2017, the Children were placed with Jerry and

      Linda Lowery (the Lowerys), 2 where they remained until July 3, 2018.


[6]   On May 24, 2017, Mother admitted that she was unable to provide the Children

      with care or supervision due to her incarceration after pleading guilty to

      disorderly conduct and theft, and the court adjudicated them CHINS.

      Following a June 27, 2017 hearing, the trial court issued a dispositional order

      on July 17 that required Mother, among other things, to enroll and participate

      in program(s) recommended by DCS, keep appointments, not use any illegal

      controlled substances, complete a parenting assessment and a substance abuse

      assessment and associated recommendations, maintain housing and a source of

      income, and submit to random drug screens. Placement of the Children

      continued with DCS.




      2
       The record reflects that the Lowerys were, or at one time had been, neighbors to Mother and had previously
      provided care to the Children at various times. Appellant’s Brief at 6; Appellant’s Appendix Vol. II at 141.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1773 | January 30, 2020                Page 3 of 22
[7]   On August 27, 2017, Mother was released from incarceration. After her

      release, Mother was “transient” and, by September 28, 2017, had not obtained

      a job, was “a no-show” at two visits, had not complied with required

      assessments, and “continues to expect special accommodations to be made for

      her” with regard to visitation. Id. at 143. The Children were in compliance

      with services and were reported as “thriving in their placement” and “doing

      well in their educational pursuits.” Id.


[8]   Several months later, on November 29, 2017, CASA Erne submitted a report

      indicating that Mother had not completed a parenting assessment or substance

      abuse assessment, not kept appointments with him, DCS, or the Bowen Center.

      Mother visited with Children on the day of her release and had been ordered to

      have supervised visits with them every other week, but failed to attend “any of

      these visitations and they have now been suspended.” Id. at 140. CASA Erne

      reported that Mother had “done nothing to fulfill [her] dispositional

      obligations.” Id. at 141. CASA Erne also reported having met with the

      Lowerys on several occasions. He observed that the Children appeared

      comfortable and happy in the home and had shown improvement in their

      emotional well-being. J.I.’s teachers commented that his attitude was more

      positive since being with Lowerys.


[9]   On February 19, 2018, the court issued an order finding that “Mother has

      participated in some services, but has not fully engaged in those services or

      complied with all the resulting services and/or recommendations.” Id. at 134-

      35. The Children were still in placement and “progressing well.” Id. at 134.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1773 | January 30, 2020   Page 4 of 22
[10]   On June 27, 2018, Mother filed a Motion for a Trial Home Visit (THV). One

       month later, DCS by Family Case Manager (FCM) Jeffrey Bryant filed a

       progress report. FCM Bryant stated that on July 3, when he explained to the

       Lowerys that DCS had a responsibility to work toward reunification with

       Mother, Mrs. Lowery expressed frustration with the system and an inability to

       continue with DCS if the Children would be “inevitably” returned to Mother,

       who the Lowerys believed “did not have the ability to be a good mother.” Id. at

       126. Thereafter, FCM Bryant transported the Children to a licensed foster

       residence. FCM Bryant reported that the Children were happy in the new

       placement with the exception of dealing with the emotional trauma of another

       removal in less than two years. FCM Bryant also reported that “[w]hile there

       was a significant delay in her beginning services, [Mother] has been fully

       compliant in the last couple months, and has made important strides.” Id. at

       128. He stated that although DCS did not at that time have any safety

       concerns, “[t]here are some concerns of long-term stability and well-being” of

       the Children, but that DCS believed “these concerns can be alleviated through

       home-based services during the course of a Trial Home Visit.” Id.


[11]   On August 3, 2018, CASA Erne reported that the Children were having twice-

       weekly supervised visits with Mother in preparation for the THV. Mother

       advised CASA Erne that she had obtained an assessment at Bowen Center but

       did not engage in services there because she felt uncomfortable with the group

       leader and instead sought services on her own through a different program.

       CASA Erne reported that Mother had obtained appropriate housing and that


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1773 | January 30, 2020   Page 5 of 22
       she was not employed but was receiving disability income. Mother was

       attending individual counseling sessions and had begun receiving

       Homebuilders’ services in mid-July 2018. CASA Erne believed that a six-

       month THV would be appropriate so long as “continued services through

       Bowen and Lifeline such as Homebuilder’s and [Family Centered Treatment]”

       were in place. Id. at 120.


[12]   On August 6, 2018, the trial court issued an order on periodic review, finding

       that Mother “has been working towards completing services on a consistent

       basis,” has visited the children, cooperated with DCS, enhanced her ability to

       fulfill her parental obligations, and “the cause of the out-of-home placement or

       supervision has been alleviated.” Id. at 113-114. The court granted the request

       for THV “subject to the requirement that [Mother] complete Intensive Home-

       Based services, as recommended by DCS and its providers[,]” and the Children

       were placed with Mother. Id. at 114.


[13]   Mother submitted to a drug screen on October 9 and it was negative. At a team

       meeting on October 31, 2018, Mother refused to screen. She submitted to a

       screen on November 8, which was found positive for methamphetamine. On

       November 13, 2018, DCS filed a request to end the THV and take the Children

       into custody stating it was in their best interest to remove them from Mother’s

       home environment. In support, DCS submitted the affidavit of FCM Rachel

       Merriman who averred that (1) Mother was noncompliant with home-based

       therapy which was cancelled by the provider, (2) DCS had received reports with

       concerns of drug use by Mother, (3) Mother refused screens on September 25

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1773 | January 30, 2020   Page 6 of 22
       and November 13, had a negative screen on October 9, and a failed screen on

       November 8.


[14]   The next day, CASA Erne filed a report stating that, in the fall of 2018 and

       since being placed with Mother, J.I. had experienced multiple behavioral

       problems, was disruptive in class, showed aggression to other students, and

       failed to follow teacher instruction. The school counselor, Cindy Brady,

       expressed concern with “the decline in [J.I.]’s emotional well being since the

       last school year.” Id. at 102. K.I., who was then in kindergarten, had exhibited

       behavior problems in school and on the bus and interfered with other children

       in and out of the classroom. While visiting with the Children, CASA Erne had

       observed a change in their demeanor during the period of the THV, describing

       J.I. as distant and depressed and K.I. looking unhappy and distracted. K.I.

       would lose his temper easily. CASA Erne found the change in attitude and

       behavior to be “marked and disturbing.” Id. at 103.


[15]   CASA Erne stated that when THV began, the family had been ordered to

       participate in Family Centered Treatment (FCT), intensive in-home family

       therapy, through Lifeline, but in mid-September Lifeline reported that there had

       been missed appointments and no progress, and when cancellations continued,

       Lifeline discontinued FCT. J.I. was receiving individual therapy from Bowen

       once per week, which increased to twice per week. K.I. had not been ordered

       to receive individual services, but when CASA Erne suggested it, Mother

       expressed disapproval, stating that her negative feelings toward therapy

       stemmed from her having personally received services and “they didn’t do . . .

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1773 | January 30, 2020   Page 7 of 22
       any good.” Id. at 103. Eventually, Mother agreed that K.I. could begin with

       services with Bowen twice per week.


[16]   CASA Erne noted that during his visits, Mother would stay in her room, say

       she was not feeling well, or send the boys fishing with him. Mother expressed

       to CASA Erne in October 2018 that she did not find anything wrong with the

       boys’ behavior, expressed her belief that everyone was against her, and that she

       wanted to move out of state. CASA Erne opined that Mother “has been

       unwilling to accept the help being offered to her boys and herself” and “has

       demonstrated a consistent lack of engagement[.]” Id. at 107. CASA Erne

       believed that having the Children “continuing to live in [Mother]’s care is

       unsafe and poses a substantial risk to their physical and emotional health” and

       for these reasons, his opinion was that it was in the Children’s best interest to

       terminate the THV. Id. The Children were removed from Mother’s care “due

       to noncompliance with the court orders of individual and family based therapy

       and a positive drug screen for methamphetamine,” and placed with foster

       parents. Id. at 72-73.


[17]   On January 16, 2019, DCS filed a petition for termination of parental rights. In

       a February 1, 2019 permanency report, FCM Merriman stated that Mother had

       obtained secure housing, was not working but was receiving disability

       payments, had complied with some visits but had missed or canceled others,

       and had completed a mental health and substance abuse assessment on January

       21, 2019, which recommended individual therapy and a parenting skills

       assessment. DCS had requested Mother to call in daily for screens, and Mother

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1773 | January 30, 2020   Page 8 of 22
       started calling for two weeks, but stopped. DCS arranged a drug screen service

       to do the screens at Mother’s home, and she was tested and passed several

       screens, but “that service was canceled due to noncompliance.” Id. at 76.

       FMC Merriman opined that Mother had been “semi-compliant during this

       review period” but that she “is not in compliance” with the dispositional order

       and “has not enhanced [her] ability to fulfill [her] parental obligations.” Id. at

       76. FMC Merriman noted in the report that the staff at the Children’s school

       had “noticed a . . . change in behavior now that the boys have left THV and

       returned to foster care” such that they “are performing better in all areas

       behavior and educationally” and describing them as “happy, healthy and

       active.” Id. at 73. The report indicated that DCS had been in contact with the

       Lowerys who stated that if termination of parental rights would occur, they

       would be “more tha[n] willing to take the boys back.” Id. at 72.


[18]   On February 8, 2019, CASA Erne filed a report, stating that when THV was

       terminated in November 2018, the school noticed improvements in the

       Children’s behavior and attitude. Brady, the school counselor, was “adamant”

       that the decline of the boys’ emotional well-being and school performance was

       mother’s influence. Id. at 68. CASA Erne stated that Mother did not

       participate in services in October, November, or December 2018. She was

       reassessed on January 21, 2019, as ordered, but had not started services or

       counseling as recommended. Mother had been directed to call in daily for

       random drug screens through Redwood Toxicology who agreed to come to

       Mother’s residence to administer the screens; Redwood made six attempts


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1773 | January 30, 2020   Page 9 of 22
       between November 30, 2018 and January 3, 2019; Mother was not at home on

       three occasions and she refused on three occasions, and Redwood suspended

       services.


[19]   CASA Erne reported that Mother was to have once-a-week supervised visits

       after the THV ended, but she was “often late” and would become frustrated

       with the Children’s behavior and sometimes call them names. Id. at 66. The

       foster parents reported to the CASA that they observed a regression in

       behaviors following the Children’s visits with Mother, and they requested that

       the visits be reduced. CASA Erne stated in his report that the Children were

       more stable and happy out of Mother’s care, and he believed “it is time” to

       terminate Mother’s rights. Id at 68.


[20]   On February 27, DCS filed an addendum to the permanency report, advising

       the court that, during February 2019, Mother attended half of her scheduled

       visits and did not call to cancel missed visits, and while the boys interact well

       with Mother when she comes, they “are not surprised when mom does not

       show up.” Id. at 61. With regard to Mother’s recommended therapy, Mother

       had missed all individual therapy sessions. Mother had a positive

       methamphetamine screen on February 12, 2019, when she overdosed on

       antidepressants and was taken to the hospital. Thereafter, Mother was an

       inpatient at Bowen February 15-18, and, after her release, she missed visits with

       Children without explanation. Mother refused to share the medical records

       with DCS telling FCM Merriman that the records were “none of [her]

       business.” Id. at 63.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1773 | January 30, 2020   Page 10 of 22
[21]   The trial court held factfinding hearings, which began and were continued due

       to time constraints, on April 15, June 10, and June 26, 2019. DCS presented

       the testimony of, among others, DCS supervisor Lindsay Castro, FCM

       Merriman, CASA Erne, DCS service manager at the Bowen Center Conner

       Gannon, Mrs. Lowery, and a foster parent with whom the Children were

       placed after THV. FCM Merriman’s testimony included her opinion that

       Mother had not remedied the reasons for the Children’s removal and that

       termination was in the Children’s best interests. CASA Erne testified that he

       believed it was “detrimental” to the Children to be in Mother’s presence, and he

       recommended termination of parental rights and adoption by the Lowerys.

       Transcript at 155. Mrs. Lowery stated that if termination was granted, she and

       her husband wanted to adopt the Children.


[22]   Mother testified to steps she had taken on her own accord, such as starting to

       attend a program in the spring 2019 called Clean Slate, which required drug

       screens and individual therapy, in order to address her growing dependency on

       Oxycontin that Mother was taking for pain associated with liver failure. She

       testified to being very uncomfortable with Bowen Center visitation facilitator,

       Jessica Wilson, due in part to J.I.’s animosity toward Wilson, and her requests

       to Bowen for a different facilitator.


[23]   Mother and DCS both presented testimony of Rebecca Shaffer, a clinical social

       worker at the Bowen Center. Shaffer testified that she conducted a court-

       ordered parenting assessment of Mother in January 2019, and she diagnosed

       Mother with amphetamine use disorder and issues with impulse control. She

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1773 | January 30, 2020   Page 11 of 22
       also testified that in May 2019 Mother had provided her with a binder of past

       medical history which indicated that Mother had an IQ of 73 and previously

       had been diagnosed with panic attacks and agoraphobia. Mother also had trust

       issues stemming from trauma in her own childhood. Shaffer testified that

       Mother began attending individual therapy sessions in February 2019 and that,

       after some no-shows in February and March, Mother started attending

       consistently and that, as of June 2019, Mother had attended 12-14 sessions and

       had also completed a parenting questionnaire in June 2019. Shaffer

       acknowledged that the questionnaire was not the equivalent of a parenting

       assessment.


[24]   On July 19, 2019, the trial court issued an order terminating Mother’s parental

       rights. The detailed and lengthy Order included the following determinations:


               Throughout the entirety of this case, Mother has displayed a
               habitual pattern of a lack of compliance with Court ordered
               services, complete resistance to DCS involvement, and failure to
               show benefit from the services she has participated in.


                                                       ***


               [W]hile Mother [] participated in some services, she ha[s] not
               fully engaged nor followed all services or recommendations.


                                                       ***


               Prior to the commencement of the Trial Home Visit,
               Homebuilder’s service was in place to prepare Mother and the
               Children for reunification[.] . . . Homebuilders was in the home

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1773 | January 30, 2020   Page 12 of 22
               for approximately fifty-two days and a total of fifty-five hours.
               Homebuilders was the only service Mother has completed in the
               over two years of DCS involvement. However, at the conclusion
               of Homebuilder’s service, the service provider recommended the
               continuation of case management, engagement with family
               centered therapy, individual therapy, and therapy with the
               children.


               Family Centered Therapy began in the home on September 7,
               2018. Mother informed the service provider she did not need
               therapy and only identified that she needed help with financial
               assistance. The Court credits the testimony of Kendra Howard,
               the home based therapist, that Mother was not open to additional
               services, did not want services, and Mother stated she did not
               need services. . . . The service provider was accommodating to
               Mother and permitted six to seven “no call-no shows” prior to
               canceling the service, despite their policy of permitting only-
               three “no call-no shows”; [a]ppointments were cancelled for a
               variety of reasons, inc1uding not wanting to meet, not wanting
               services at all, and not being home at the scheduled time of the
               meeting. The service was ultimately cancelled on October 24,
               2018.


       Id. at 17-18. The court continued with findings concerning Mother’s refused,

       failed, and passed drug screens, stating that “from January [2019] to June 10,

       2019, Mother completed six of the thirty-two screens that should have been

       completed.” Id. at 20.


[25]   The court also discussed Mother’s continued “resistance to services” after the

       THV, including her failure to attend the required number of individual therapy

       sessions “despite multiple attempts by FCM Merriman, Bowen Case Manager

       Conner Cannon, and Mother’s therapist Rebecca Shaffer, to engage Mother in

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1773 | January 30, 2020   Page 13 of 22
       services, reminder of appointments, and moving service times to accommodate

       Mother’s needs.” Id. at 18. The court recognized that, since April 15, 2019,

       Mother had completed nine individual therapy sessions with Shaffer, and that

       Mother had provided Shaffer with a binder of information of IQ and past

       diagnoses, but that “Mother failed to provide this information [to DCS] in the

       two years of the case prior to termination proceedings.” Id. at 19. The court

       found Mother’s testimony regarding “lack of memory or understanding as self-

       serving and selective.” Id. The court noted that visitation went from twice a

       week after the THV to once a week due to Mother’s non-compliance in services

       and missed visitations. It determined that “[o]nly after the commencement of

       the Termination trial has Mother minimally begun to participate” and that

       “progress had not been made and was not likely in the areas of substance abuse

       and anger management.” Appellee’s Appendix at 12. The order indicated that

       “the former placement where the children were placed for fourteen months

       prior to the [THV] intends to adopt the [C]hildren”, that being the Lowerys,

       and that both the FCM and CASA Erne stated that the Children thrived while

       in that placement. Id. at 13. The court granted DCS’s petition to terminate

       Mother’s parental rights, and she now appeals.


                                        Discussion & Decision
[26]   When reviewing the termination of parental rights, we consider the evidence in

       the light most favorable to the prevailing party, and we will not reweigh the

       evidence or judge the credibility of the witnesses. Matter of M.I., 127 N.E.3d
1168, 1170 (Ind. 2019). To prevail, the challenging party must show that the

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1773 | January 30, 2020   Page 14 of 22
       court’s decision is contrary to law, meaning that the probative evidence and

       reasonable inferences point unerringly to the opposite conclusion. Id. “Because

       a case that seems close on a ‘dry record’ may have been much more clear-cut in

       person, we must be careful not to substitute our judgment for the trial court

       when reviewing the sufficiency of the evidence.” In re E.M., 4 N.E.3d 636, 640

       (Ind. 2014).


[27]   It is well recognized that a parent’s interest in the care, custody, and control of

       his or her children is ‘perhaps the oldest of the fundamental liberty interests. In

       re R.S., 56 N.E.3d 625, 628 (Ind. 2016) (quotations omitted). Although parental

       rights are of constitutional dimension, the law provides for the termination of

       these rights when parents are unable or unwilling to meet their parental

       responsibilities. In re R.H., 892 N.E.2d 144, 149 (Ind. Ct. App. 2008). In

       addition, a court must subordinate the interests of the parents to those of the

       child when evaluating the circumstances surrounding the termination. In re

       K.S., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). The purpose of terminating

       parental rights is not to punish the parents, but to protect their children. Id.


                                                 Due Process
[28]   In challenging the trial court’s findings and conclusions, Mother asserts that the

       trial court violated her due process rights when it “adopted the entirety of

       DCS’s proposed termination order and findings of fact without any significant

       alteration[.]” Appellant’s Brief at 5. Our Supreme Court has recognized that

       “‘[i]t is not uncommon for a trial court to enter findings that are verbatim


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1773 | January 30, 2020   Page 15 of 22
       reproductions of submissions by the prevailing party” and that “we do not

       prohibit the practice of adopting a party’s proposed findings.’” A.F. v. Marion

       Cty. Office of Family & Children, 762 N.E.2d 1244, 1249 (Ind. Ct. App. 2002)

       (quoting Wrinkles v. State, 749 N.E.2d 1179, 1188 (Ind. 2001), trans. denied; see

       also B.H. v. Ind. Dep’t of Child Servs., 989 N.E.2d 355, 365 n.7 (Ind. Ct. App.

       2013). We note that, as Mother acknowledges, the trial court’s order in this

       case contained “a few minor variations” or differences from DCS’s proposed

       order, Appellant’s Brief at 7, and this reinforces our confidence that the trial court

       carefully reviewed the proposed orders and delivered a considered decision.

       We find no due process violation. See A.F., 762 N.E.2d at 1249 (finding that

       trial court’s verbatim adoption of DCS’s proposed findings of fact and

       conclusions of law was not clearly erroneous).


                                       Sufficiency of Evidence
[29]   We next address the sufficiency of the trial court’s findings and conclusions.

       Before an involuntary termination of parental rights may occur in Indiana, DCS

       is required to allege and prove by clear and convincing evidence, among other

       things:


               (B) that one (1) of the following is true:


                      (i) There is a reasonable probability that the conditions
               that resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1773 | January 30, 2020   Page 16 of 22
                      (ii) There is a reasonable probability that the continuation
               of the parent-child relationship poses a threat to the well-being of
               the child.


                     (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services[.]


       Ind. Code § 31-35-2-4(b)(2)(B). DCS must also prove by clear and convincing

       evidence that termination is in the best interests of the child and that there is a

       satisfactory plan for the care and treatment of the child. I.C. § 31-35-2-

       4(b)(2)(C), (D).


[30]   On appeal, Mother asserts that DCS failed to present clear and convincing

       evidence that the conditions resulting in the Children’s removal would not be

       remedied, the continuation of the parent-child relationship poses a threat to the

       Children’s well-being, termination is in the best interests of the Children, and

       there is a satisfactory plan for their care and treatment following termination.

       We will address each of these in turn, as needed.


                                        a. Remedying of Conditions

[31]   Mother first contends that DCS failed to present clear and convincing evidence

       that there is a reasonable probability that the conditions resulting in the

       Children’s removal or continued placement outside the home will not be

       remedied, urging that the trial court relied “too heavily on the Mother’s early

       lack of progress and too little on her close-to-success status as late as four

       months before the TPR case commenced.” Appellant’s Brief at 14.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1773 | January 30, 2020   Page 17 of 22
[32]   In deciding whether a reasonable probability exists that conditions will not be

       remedied, the trial court must judge a parent’s fitness to care for her children at

       the time of the termination hearing, taking into consideration evidence of

       changed conditions. In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans.

       denied. The court must also evaluate the parent’s habitual patterns of conduct to

       determine whether there is a substantial probability of future neglect or

       deprivation of the children. Id. “A pattern of unwillingness to deal with

       parenting problems and to cooperate with those providing social services, in

       conjunction with unchanged conditions, support a finding that there exists no

       reasonable probability that the conditions will change.” In re L.S., 717 N.E.2d
204, 210 (Ind. Ct. App. 1999), trans. denied, cert. denied (2002). The statute does

       not simply focus on the initial basis for a child’s removal for purposes of

       determining whether a parent’s rights should be terminated, but also those bases

       resulting in the continued placement outside the home. In re N.Q., 996 N.E.2d
385, 392 (Ind. Ct. App. 2013). Where there are only temporary improvements

       and the pattern of conduct shows no overall progress, the court might

       reasonably find that under the circumstances the problematic situation will not

       improve. Id.


[33]   Here, DCS was contacted in April 2017 by a source about Mother having

       outstanding arrest warrants, leaving the Children with a friend without

       specifying when she was coming back, and suspected drug use involving a glass

       pipe and white powdery substance that Mother kept in a bag in her room. She

       was arrested and incarcerated after pleading guilty to disorderly conduct and


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1773 | January 30, 2020   Page 18 of 22
       theft, and the Children were adjudicated CHINS. After her release, Mother did

       not comply with services. The Children were thriving in their placement with

       the Lowerys until July 2018 when they were removed after the Lowerys

       decided that their personal beliefs were not consistent with DCS’s required

       reunification efforts with Mother. Mother requested and DCS agreed to THV

       in August 2018, subject to Mother’s compliance with and participation in

       therapy and services. While Mother completed the Homebuilders program, she

       failed to comply with the required intensive home-based therapy, and therapy

       services were terminated by the provider. DCS, CASA Erne, and school staff

       noticed a marked decline in the Children’s emotional health and behaviors

       while living with Mother during the THV. During that time, Mother resisted

       services on the basis that she believed they were not necessary or helpful. She

       refused or avoided a number of drug screens, and she tested positive for

       methamphetamine in November 2018. The Children were placed with foster

       parents, and CASA Erne and the school staff noticed an improvement in the

       Children’s emotional health from when they were living with Mother. Mother

       thereafter failed to submit to drug screens, even when DCS made arrangements

       for Mother to be screened at her home. Mother overdosed in February 2019,

       and was an inpatient for several days at Bowen, but she thereafter missed visits

       with her Children. The visits with Children were reduced for noncompliance.


[34]   Mother states that after she tested positive for methamphetamine “the whole

       focus by DCS shifted” and argues that up until that time, “the focus had been

       on a safe and secure home, not drug use.” Appellant’s Brief at 19. To the extent


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1773 | January 30, 2020   Page 19 of 22
       that she is suggesting DCS could not focus on drug use because it allegedly had

       not done so prior to her positive screen, we reject that argument. Certainly,

       DCS could and should respond with appropriate concern and measure to a

       positive screen for methamphetamine. Further, the initial report to DCS in

       April 2017 involved suspected drug use and Mother’s possession of suspected

       drug paraphernalia in her room. Mother also makes the argument that the trial

       court’s order “failed to address [her] compliance” with some goals or DCS-

       recommended services, as well as services that she initiated on her own accord,

       such as when she sought assistance through Clean Slate. Appellant’s Brief at 20.

       However, we find these arguments amount to requests to reweigh evidence

       which we will not do on appeal.


[35]   The trial court’s determination that there is a reasonable probability that the

       conditions that resulted in the removal of the Children will not be remedied is

       supported by clear and convincing evidence. I.C. § 31-35-2-4(b)(2)(B) is written

       in the disjunctive. Therefore, having upheld the trial court’s conclusion under

       I.C. § 31-35-2-4(b)(2)(B)(i), we need not review the trial court’s determination

       that continuation of the parent-child relationship would pose a threat to the

       Children’s well-being.


                                                 b. Best Interests

[36]   Mother also asserts that the evidence was insufficient to support the trial court’s

       determination that termination was in the Children’s best interests. In making

       this best-interests determination, the trial court is required to look beyond the

       factors identified by DCS and consider the totality of the evidence. In re J.C.,
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1773 | January 30, 2020   Page 20 of 22
       994 N.E.2d 278, 290 (Ind. Ct. App. 2013). The court must subordinate the

       interest of the parent to those of the children and need not wait until a child is

       irreversibly harmed before terminating the parent-child relationship. McBride v.

       Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 199 (Ind. Ct. App.

       2003). Our Supreme Court has explained that “[p]ermanency is a central

       consideration in determining the best interests of a child.” In re G.Y., 904
N.E.2d 1257, 1265 (Ind. 2009). “Moreover, we have previously held that the

       recommendations of the case manager and court-appointed advocate to

       terminate parental rights, in addition to evidence that the conditions resulting in

       removal will not be remedied, is sufficient to show by clear and convincing

       evidence that termination is in the child’s best interests.” In re J.S., 906 N.E.2d
226, 236 (Ind. Ct. App. 2009).


[37]   Here, the record reflects that the Children thrived while in the Lowerys’ care

       and also did well while placed with other foster parents, but regressed and

       experienced emotional and behavioral problems while in Mother’s care and

       after visitations with her. CASA Erne specifically stated that it was not in the

       Children’s best interests to spend time with Mother. FCM Merriman opined

       that the conditions resulting in removal would not be remedied, and she and

       CASA Erne both recommended termination. Under the circumstances of this

       case, we conclude DCS presented sufficient evidence to show by clear and

       convincing evidence that termination was in the best interests of the Children.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1773 | January 30, 2020   Page 21 of 22
                                              c. Satisfactory Plan

[38]   Mother next challenges whether there is sufficient evidence that DCS has a

       satisfactory plan for the care and treatment of the Children following

       termination. Here, the Children were with the Lowerys from May 2017 to July

       3, 2018. CASA Erne recommended termination of parental rights and adoption

       by the Lowerys, and Mrs. Lowery testified that if termination was granted, she

       and her husband desired to adopt the Children. FCM Merriman testified that

       DCS’s plan for the Children was “[a]doption with the Lowerys.” Transcript at

       142. Mother argues that the Lowerys caused trauma or damage to the Children

       by “abandon[ing]” them in July 2018 and that “[r]egardless of Mother’s

       situation, the Lowerys are not a suitable placement.” Appellant’s Brief at 39, 41.

       The issue is not whether the Lowerys are suitable. The issue is whether DCS

       has a satisfactory plan. Our courts have held that “[the] plan need not be

       detailed, so long as it offers a general sense of the direction in which the child

       will be going after the parent-child relationship is terminated.” In re D.D., 804
N.E.2d at 268. DCS’s evidence satisfies this requirement.


[39]   The trial court’s decision to terminate Mother’s parental rights was not contrary

       to law.


[40]   Judgment affirmed.


       Robb, J. and Bradford, C.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1773 | January 30, 2020   Page 22 of 22